        Case 2:20-cr-00027-DLC Document 29 Filed 02/02/21 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                             CR 20–27–BU–DLC

                      Plaintiff,

        vs.                                                  ORDER

 GARY LEE PAUL ADAMS,

                      Defendant.


      Before the Court is Defendant Gary Lee Paul Adams’ Motion to Dismiss.

(Doc. 19.) Adams move to dismiss the indictment under Federal Rule of Criminal

Procedure 12(b). The motion is denied.

                                   BACKGROUND

      Adams was indicted under 18 U.S.C. § 922(g)(1). (Doc. 1 at 1–2.) The

Indictment alleges that “on or about June 7, 2020” Adams possessed a firearm

despite “knowing he had been convicted on or about October 7, 2009 of a crime

punishable by imprisonment for a term exceeding one year under the laws of the

State of Idaho[.]” (Id.)

      Adams has two prior Idaho felony convictions. In 2009, Adams pled guilty

to a felony charge of possession of methamphetamine. (Doc. 20-1.) Instead of

entering judgment of conviction at that time, Idaho State District Court Judge

                                         1
        Case 2:20-cr-00027-DLC Document 29 Filed 02/02/21 Page 2 of 4



Darren B. Simpson withheld judgment but retained jurisdiction over Adams and

imposed a three-year term of probation. (Id.) In 2010, Adams violated his

probation and Judge Simpson entered judgment sentencing Adams for felony

possession of methamphetamine (hereinafter “meth conviction”). (Doc. 20-2.) In

2010, Adams was also convicted after a jury trial of one count of unlawful

possession of a firearm and one count of aggravated assault (hereinafter “gun

conviction”). (Doc. 28-1.) In 2015, Adams successfully completed his term of

probation for both of his convictions and Judge Simpson discharged his sentences

in full the same day. (Docs. 20-4; 20-5.)

      Once discharged, Adams hired an attorney to file a motion to reduce his

felony convictions to misdemeanors in order to restore his civil rights—

specifically, his right to possess firearms. (Doc. 20-6.) Adams’ intent was for his

motion to address both his meth and gun convictions. (Doc. 20 at 7.) However,

the motion—and subsequent order granting it—are ambiguous in this regard.

Adams’ attorney filed the motion under case number 2009-9977—which is the gun

conviction. (Doc. 20-6.) The court’s order granting the motion and reducing his

felony conviction to a misdemeanor “in this matter” was filed under the same case

number. (Doc. 20-7.)

      Despite this ambiguity, Adams now claims that he believed Judge Simpson

had converted both of his prior felonies to misdemeanors and therefore fully

                                            2
        Case 2:20-cr-00027-DLC Document 29 Filed 02/02/21 Page 3 of 4



restored his right to possess firearms. (Doc. 20 at 7.) Since 2015, Adams has

behaved accordingly, and has secured hunting licenses and gone rifle hunting

every year. (Id.)

                                      DISCUSSION

      Federal Rule of Criminal Procedure 12(b) allows for a pretrial motion of any

defense “which the court can determine without a trial on the merits.” Fed. R.

Crim. P. 12(b)(1). A pretrial motion is proper when “it involves questions of law

rather than fact.” United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452

(9th Cir. 1986) (citation omitted).

      Adams’ motion is sparse on legal authority. Although he never specifically

cites Rehaif v. United States, 139 S. Ct. 2191 (2019), he seems to argue that the

motion to dismiss should be granted because Adams did not know he was

prohibited from possessing firearms. (See Doc. 20 at 7 (arguing that the motion

should be granted because “Adams thought that Idaho had restored his gun

rights”).) This is not a legal question. Although the ambiguity surrounding Judge

Simpson’s order (Doc. 20-7) certainly presents a viable factual defense, as Adams

recognizes, the time to raise this issue is at trial. Having failed to allege any basis

on which the Court could grant a pretrial motion to dismiss, the Court denies the

motion. Having so ruled, it will not consider the parties’ remaining arguments.

      IT IS ORDERED that the Motion (Doc. 20) is DENIED.

                                           3
 Case 2:20-cr-00027-DLC Document 29 Filed 02/02/21 Page 4 of 4



DATED this 2nd day of February, 2021.




                               4
